DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-30, drawn to a composition comprising a carbohydrate structure having the structure as recited in claim 1.
Group II, claim(s) 31-55, drawn to method of inducing an immune response in a subject having a proliferative disorder, the method comprising: (a) providing a subject having a proliferative disorder, wherein the proliferative disorder is associated with a carbohydrate antigen; and (b) administering to the subject a composition comprising a carbohydrate structure, wherein the carbohydrate structure comprises the carbohydrate antigen of step (a); thereby inducing an immune response in the subject.
Group III, claim(s) 56-59, and 64, drawn to (1) a method of producing an antibody to a carbohydrate antigen, the method comprising (a) immunizing a mammal, except for a human, with a carbohydrate structure comprising a carbohydrate antigen, wherein the immunizing optionally further comprises using an adjuvant; and (b) isolating an antibody that binds to the carbohydrate structure from a tissue of the mammal or from a hybridoma made using a tissue from the mammal and (2) a method for producing a nucleic acid encoding an antibody that binds to the carbohydrate antigen.
Group IV, claim(s) 60, drawn to a method of producing an antibody to a carbohydrate antigen, the method comprising (a) providing a plurality of cDNAs encoding human monoclonal antibodies; (b) expressing the plurality of human monoclonal antibodies from the plurality of cDNAs of step (a); (c) contacting the plurality of human monoclonal antibodies with a carbohydrate structure having the carbohydrate antigen; and (d) isolating an antibody that binds to the carbohydrate antigen of the carbohydrate structure
Group V, claim(s) 61, drawn to a method of producing an antibody to a carbohydrate antigen, the method comprising (a) providing a phage display library encoding human monoclonal antibodies; (b) expressing the plurality of human monoclonal antibodies on the surface of the phage; (c) contacting the phage with a carbohydrate structure having the carbohydrate antigen; and (d) isolating an antibody that binds to the carbohydrate antigen of the carbohydrate structure.
Group VI, claim(s) 62-63, drawn to a method for producing a nucleic acid encoding a TCR that binds to a carbohydrate antigen, the method comprising (a) immunizing a mammal, except for a human, with a carbohydrate structure comprising a carbohydrate antigen, wherein the immunizing optionally further comprises using an adjuvant; (b) isolating a cell from the mammal of step (a) that expresses a TCR that binds to the carbohydrate antigen; and (c) isolating a nucleic acid from the cell of step (b) that encodes the TCR that binds to the carbohydrate antigen

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

GD2, GD3, GD1b, GT1b, fucosyl-GM1, GloboH, polysialic acid (PSA), GM2, GM3, sialyl- LewisX, sialyl-LewisY, sialyl-LewisA, sialyl-LewisB, and LewisY.
ii.	Different Ring, P (e.g. claim 17)
phenyl, aminophenyl, hydroxyl-napthyl, naphthalene-2,6-diamine, 5-aminonaphthalen-1-ol, naphthalene-1,5-diol, naphthalene-1,5-diamine, (3-aminomethyl)cyclopentylamine, cyclopentane-1,3-diyldimethanamine, 3- (aminomethyl)cyclopentanamine, quinoline-3,7-diamine, 4-aminoquinolin-8-ol, quinoline-4,8-diol, quinoline-4,8- diamine, isoquinoline-4,8-diamine, pyridine-2,6-dicarboxylic acid, triazine, imidazole, morpholino, and 4- (aminomethyl)piperidine.
iii.	Different Linker, L (e.g. claim 21-24); 
C2-C20 alkyl, a C2-C20 alkenyl, C2-C20 alkynyl, ethylene diamine, putrecine, cadaverine, spermidine, spermine, polypeptide which is between 2 and 10 amino acids in length, polyether, amide, ester, ether, azide, isothiocyanate, and disulfide bond
iv.	Different Core, M (e.g. claim 25-28).
branched polymers, nucleic acids, PAMAM, KLH, polysaccharides, and micelles
v.	Different Infections (e.g. claim 10-12, 38-40)
bacterial infection, HIV, HCV, or Epstein-Barr virus
vi.	Different cancers (e.g. claim 33).
neuroblastoma, melanoma, non-small cell lung cancer, small cell lung cancer, breast carcinoma, renal cell cancer, soft tissue sarcoma, osteosarcoma, Ewing's sarcoma, desmoplastic round cell tumor, rhabdomyosarcoma, retinoblastoma, Wilms tumor, nephroblastoma, medullary thyroid cancer, prostate cancer, gastric cancer, endometrial cancer, pancreatic cancer, colon cancer, esophageal cancer, blood 
vii.	Different mammals
human, cat, dog, horse, pig, and cow

Applicant is required, in reply to this action, to elect a single species from groups i-vii (e.g from group i, elect GD2; from group ii, elect aminophenyl; from group iii, elect azide; from group iv, elect KLH; from group v, elect HIV; from group vi, elect neuroblastoma; from group vii, elect human) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a carbohydrate structure comprising a carbohydrate antigen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Astronomo (Nat Rev Drug Discov. 2010 Apr;9(4):308-24., published April 2010).  
Astronomo discloses carbohydrate vaccines which utilize surface carbohydrates of bacteria, protozoa, helminths, viruses, fungi and cancer cells, and conjugation to carrier proteins (KLH), lipid , does not make a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643